Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on January 18, 2022. Claims 1-4, 8-16, 19-36, 38-42, 44-60, 62, 71-77, 79, 88-89, 107-108 and 111-115 are currently pending. Claims 41 8, 9, 12-15, 19, 26, 29, 30, 33, 38-40, 44-47, 49, 50, have been amended, claims 111-115 have been added and claims  1-4, 8-16, 19-36, 38-39, 44-60, 62, 71-77, 79, 88-89 and 107-108 have been withdrawn from consideration by Applicants’ amendment filed on January 18, 2022.
In response to the restriction requirement of October 18, 2021, Applicants’ election without  traverse of Group III, claim(s) 41 and 42, drawn an inducible chimeric cytokine receptor is acknowledge.  New claims 111-115 read on the elected invention.
In addition, Applicants’ election of the following species is acknowledge:
b. TPOR/MPLR(478-582)- SEQ ID NO: 96. As the species of tyrosine kinase activating domain.
i. IL-7Ra and IL-12Rb2, as the species of two STAT-activation domains.
j. IL-7Ra and IL-12Rb2, as the species of two receptors.

Claims 1-4, 8-16, 19-36, 38-39, 44-60, 62, 71-77, 79, 88-89 and 107-108  have been  withdrawn from further consideration by Applicants pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-VIII is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 41, 42 and 111-115  are currently under examination to which the following grounds of rejection are applicable.	
Priority
This application was filed on March 1, 2019 and is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/637,600, filing date 3/2/2018.
Thus, the earliest possible priority for the instant application is March 2, 2018.
                				Claim objections 	The claims are objected to for the following informalities: Applicants election of species: b. TPOR/MPLR(478-582)- SEQ ID NO: 96, as the species of tyrosine kinase activating domain; i. IL-7Ra and IL-12Rb2, as the species of two STAT-activation domains and  IL-7Ra and IL-12Rb2, as the species of two receptors, is noted, however independent claim 41 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention.  Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claims 1-4, 8-16, 19-36, 38-42, 44-60, 62, 71-77, 79, 88-89, 107-108 and 111-115 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6-13, 23-47, 51, 53-56 of copending Application No. 16,804,917, in view of Shum et al., (Date of Publication August 22, 2017; Cancer Discovery, of record IDS filed on  8/13/2019).
	Claim 1 of copending ‘917 filed on 8/10/2020 is directed to 
A constitutively active chimeric cytokine receptor (CACCR) composed of two monomers, each monomer comprising: 
a. a transmembrane domain; 
b. a Janus Kinase (JAK)-binding domain; and 
c. a recruiting domain, wherein the monomers are constitutively dimerized.

Claim 41 of the invention is directed to: 
An inducible chimeric cytokine receptor comprising: a dimerization domain, a tyrosine kinase activating domain; and a tyrosine effector domain, wherein the tyrosine kinase activating domain comprises a transmembrane domain and a Janus Kinase (JAK)-binding domain and the tyrosine effector domain comprises at least two STAT activation domains of, or derived from, two receptors. All cytokine receptors require transmembrane domain; Janus Kinase (JAK)-binding domain; and  a recruiting domain. 

The instant claims differ from claims  1, 2, 6-13, 23-47, 51, 53-56 of copending, by requiring no requiring a constitutively active chimeric cytokine receptor (CACCR) composed of two monomers.
However, at the time the invention was made, Shum et al., exemplified prior art that teaches a constitutively signaling cytokine receptor, C7R, that activates STAT5 in T cells,  which 
Therefore, in view of the benefits of augmenting T-cell function following antigen exposure with a constitutively signaling cytokine receptor, C7R, it would have been prima facie obvious for one of ordinary skill in the art, to substitute the instantly claimed inducible chimeric cytokine receptor for a  constitutively signaling cytokine receptor, C7R, as taught by  Shum et al.,  in an attempt to enhance expansion and cytotoxicity of tumor-directed T cells within tumors.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41 and 112-114 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  
The relevant distinction is the one “between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more, thereby ‘transform[ing]’ them into a patent-eligible invention. The former ‘would risk disproportionately tying up the use of the underlying’ ideas and are therefore ineligible for patent protection. The See Alice Corp., 110 U.S.P.Q.2d at 1981 (quoting Mayo, 101 U.S.P.Q.2d at 1972, 1965-66).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2A) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (2014 Interim Guidance at 74621.) 
Regarding Step 1, all of the claims are drawn to compositions of matter under 35 U.S.C. § 101. The examiner will address Step 2A and 2B separately since the analysis is slightly different for different (groups of) claims. 
 Claim 41,
Question 1: The claims are directed to a composition of matter, namely an inducible chimeric cytokine receptor comprising: (i)  a dimerization domain, (ii) a tyrosine kinase activation domain comprising a transmembrane and Janus Kinase (JAK)-binding domain and (iii) a tyrosine effector domain comprising at least two STAT-activation domains. The prior art of Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019) discloses the structure of the Class I cytokine receptors comprising an extracellular ligand-binding domain containing two fibronectin type III motifs, a single transmembrane domain and intracellular domain which is non-covalently associated with members of tyrosine kinases known as “just another kinase” (JAKs). Activation of the cytokine receptor, by ligand induced homodimerization, results in JAK autophosphorylation, phosphorylation of substrate binding sites and subsequent binding of several substrates including signal transducer and activator of transcription (STAT) proteins.” (page 557; col. 2; Fig.1).
Thus the claims are directed to a statutory category, and are nature-based products (Step 1: YES).  Thus, the claims are subject to markedly different characteristics analysis to determine if the nature-based products are exceptions.


    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

Therefore, the inducible chimeric cytokine receptor is a natural product. (Step 2A: YES).
Question 2B: the question is whether the claim recites additional elements that amount to significantly more than the judicial exception?  In the instant case, the structure of Class I cytokine receptors is well-known, as evidenced by the teachings of Boger et al., Therefore, claim 41 reads on an inducible chimeric cytokine receptor that is identical to a wild type Class I cytokine receptor. There is no indication that the claimed inducible chimeric cytokine receptor of claim 42 has any characteristics (structural, functional or otherwise) that are different from naturally occurring Class I cytokine receptors.
Claims 112-114,
Regarding Step 2A, claims 112-114 further limit claim 41 to an EPOR transmembrane domain (claim 112), EPOR JAK-binding domain (claim 113) and at least two STAT-activation domain from EpoR (claim 114). Claims 112-113  therefore read an inducible chimeric cytokine receptor that are identical to a wild type Class I EPOR cytokine receptor (page 559; Figure 2).
Question 2B: the question is whether the claim recites additional elements that amount to significantly more than the judicial exception?  In the instant case, it is well known that the structure of Class I EPOR cytokine receptor.

Because the broadest reasonable interpretation of claim 41 and dependent claims 42 and 112-115 include a natural product and the claims lack anything that amounts to significantly more than that natural product/phenomenon, they fail to claim patent-eligible subject matter.
Claim 42 is excluded from the 35 U.S.C. § 101 because the claim requires a cytokine receptor comprising  a dimerization domain that comprises an FKBP polypeptide which is not found in wild type Class I EPOR cytokine receptors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41, 42 and 111-115  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the separate monomeric units of the inducible chimeric cytokine receptor are related to each other. In other words, it is unclear whether the dimerization domain is functionally linked to the tyrosine .
Claim 41 is indefinite in its recitation of “at least two STAT-activation domains of, or derived from, two receptor”. The specification does not provide a per se definition of the quoted phrase in the context of an inducible chimeric cytokine receptor. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses receptors as diverse as BLNK, IL2RG, EGFR, EpoR, GHR, IFNAR1, IFNAR2, IFNAR1/2, IFNLR1, IL10R1, IL12Rb1, IL12Rb2, IL21R, IL2Rb, IL2small, IL7R, IL7Ra, IL9R, IL15R, and IL21R, for example. This rejection could be overcome by substituting "isolated" for "derived" in the claim.	Claims 112 and 113 are indefinite in their recitation of “a transmembrane domain of, or derived from,” and “a JAK-binding domain of, or derived from, a protein”, respectively, because it is unclear the nature and number of steps required to obtain a "derivative" of a protein. The term implies a number of different steps that may or may not result in a change in the functional characteristics of a transmembrane domain and a JAK-binding domain from the protein source that it is "derived from". It would be remedial to amend the claim language to use the term "obtained from", which implies a more direct method of acquiring a transmembrane domain and a JAK-binding domain. 
. 
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 41 and 112-114 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Leen et al (US Patent 10/548,921; Citations are from US Pub.2014/0050709) in view of Tanaka et al. (US Patent 10,336, 810, of record; Citations are from U.S. Pub. 2018/0037630) and further in view of  Boger et al., (2001; Bioorganic & Medicinal Chemistry, pp. 557-562; of record IDS filed on 8/13/2019).

    PNG
    media_image2.png
    457
    436
    media_image2.png
    Greyscale
Regarding claim 41, Leen et al., discloses a chimeric cytokine receptor comprising the exodomain of the IL10, IL4, and/or IL13 cytokine receptor(s) and comprising the signal  transducing endodomain of the IL2  and/or IL7 cytokine receptor(s) (paragraph [0014]). In a specific embodiment, Leen et al., teaches that CTLs transduced with construct #2 proliferate and maintain their function in the presence of IL4, because this exemplary chimeric construct can dimerize with wildtype IL2R.γ (paragraph [0154]; Figure 1). Construct #2 encodes IL-4Ralpha/IL-7Ralpha-IRES-mOrange. 

    PNG
    media_image3.png
    121
    518
    media_image3.png
    Greyscale
 

Leen et al., does not teach that the endodomain comprises a Janus Kinase (JAK)-binding domain. Leen et al., does not teach activation of more than one STAT.
Before the effective filing date of the claimed invention, Tanaka et al. discloses modifications of an endodomain of chimeric antigen receptors (CARs) comprising introducing into it; (i)  a Janus Kinase (JAK)-binding domain,  e.g, a truncated cytoplasmic domain from the interleukin (IL)-2 receptor β-chain (IL-2Rβ) (also known as a box-1 motif), and (ii) a STAT3- binding tyrosine-X-X-glutamine (YXXQ) motif (paragraph [0003]; [0009]; [0016]; [0158]) . Tanaka evidences in Figure 4 phosphorylation of STAT3 and STAT5 in the 28-IL2RB-z (YXXQ) anti-CD19 CAR-transduced T cells. (paragraph [0047]). Tanaka et al., states, "The JAK-binding motif" used herein refers to a BOX-1 motif which allows for tyrosine kinase JAK association, for example JAK1.” (paragraph [0071]). Tanaka et al. discloses that integration of the a Janus Kinase (JAK)-binding domain and a STAT3- binding tyrosine into the cytoplasmic domain of CAR constructs demonstrated superior in vivo persistence and antitumor effects in models of tumors as compared with CAR-T cells expressing a CD28 or 4-1BB co-stimulatory domain alone (paragraphs [0243]-[0248]; Figure 5). 
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  Both Leen and Tanaka are drawn to therapeutic strategies for treating tumors comprising genetically engineered T cells. Both references also teach representative structure of chimeric cytokine receptors and representative structure of chimeric antigen receptors comprising cytoplasmic domains. Both references were old and well-known as treatment for immunotherapy before the effective filing date of the instant invention. The person of ordinary skill in the art could have combined the elements as claimed by known methods, such as the ones taught by both Leen  and Tanaka.  One of skill in the art would have recognized that the results of adding/integrating a Janus Kinase (JAK)-binding domain and additional STAT to the endodomain of a chimeric cytokine receptor would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  This is demonstrated by the fact that Leen discloses efficacy of T cell therapies using chimeric cytokine receptors comprising the IL2 and/or IL7 cytokine receptors endodomains and Tanaka teaches T cell therapies comprising CARs with endodomains comprising a Janus Kinase (JAK)-binding domain and a STAT3 activation domain. 
In relation to the recitation of “at least two STAT-activation domains of, or derived from, two receptors,” the addition of more than one STAT activation domain into the cytoplasmic domain of a chimeric cytokine receptor of Leen to create engineered T cells with superior in vivo persistence and antitumor effects as taught by Tanaka would have been obvious, particularly in view of the activation of both STAT3 and STAT5 in the JAK -STAT pathway of Tanaka. (paragraph [0222]). 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.).
	Regarding claims 112-114, the combined teachings of Leen  and Tanaka make obvious the inducible chimeric cytokine receptor of claim 41. Boger et al., is a review paper teaching the structure of the Class I cytokine receptors comprising an extracellular ligand-binding domain containing two fibronectin type III motifs, a single transmembrane domain and intracellular domain which is non-covalently associated with members of tyrosine kinases known as “just another kinase” (JAKs). Boger et al., illustrates in Table 2 various  Class I cytokine receptors including G-CSFR, EPOR, IL-7R, and others making obvious the selection of a transmembrane domain protein from EPOR (claim 112), the selection of a JAK-binding domain from EPOR (claim 113), the selection of at least two activation domains from EPOR and IL-7R (claim 114).
***
Claim 115 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Leen et al (US Patent 10/548,921; Citations are from US Pub.2014/0050709) in view of Tanaka et al. (US Patent 10,336, 810, of record; Citations are from U.S. Pub. 2018/0037630) and Boger et al.,  as applied to claims 41 and 112-114 above and further in view of Frost et al., (WO 2019/055946) 
With regard to instant claim 41, the combined teachings of Leen, Tanaka and Boger render obvious the claimed inducible chimeric receptor, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. 
Boger et al., does not disclose a Class I cytokine receptors including IL12Rb2. 
Before the effective filing date of the claimed invention Frost et al., discloses genetically modifying a T cell or natural killer (NK) cell of a subject where an intracellular signaling comprises a lymphoproliferative element (LE) including EPOR  IL12RB1, IL12RB2, IL13RA1, IL13RA2, IL15RA, IL17RA, IL17RB, IL17RC, IL17RD, IL17RE, IL18R1.
It would have been obvious the integration of more than one STAT activation domains into the cytoplasmic domain of a chimeric cytokine receptor of Leen including a STAT activation domain from IL7as disclosed by Boger and activation domain IL12RB2 taught by Frost to create engineered T cells with superior in vivo persistence and antitumor effects, particularly in view of the activation of both STAT3 and STAT5 in the JAK -STAT pathway of Tanaka. (paragraph [0222]). 
***
Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Leen et al (US Patent 10/548,921; Citations are from US Pub.2014/0050709) in view of in view of Tanaka et al. (US Patent 10,336, 810, of record; Citations are from US Pub. 2018/0037630) as applied to claim 41 above and further in view of  Brogdon et al (US Patent 10,287,354).

	The combined references do not teach a dimerization domain comprising an FKBP polypeptide.
	Before the effective filing date of the claimed invention, Brogdon discloses nucleic acid molecules encoding dimerization pairs including the FKBP and FRB dimerizer-binding pair located intracellularly or extracellularly in a host cell that dimerize in the presence of a dimerization molecule  to activate intracellular domains of the host cell. see Figures 2 and  5.
It would have been obvious for one of ordinary skill in the art to substitute the FKBP dimerization domain of Brogdon et al., for the dimerization domain in the construct #2 of Leen, particularly because said modification would have resulted in an inducible construct #2 comprising a FKBP dimerization domain that dimerizes in the presence of FRB dimerizer- and a dimerization molecule rather than wildtype IL2R.γ. A skilled artisan would have had a reasonable expectation of success as dimerization of extracellular and intracellular domains of chimaeric constructs to induce activation of the intracellular domains via a  FKBP-FRB dimerizer-binding pair was routine and well known in the art before the effective filing date of the claimed invention.
Conclusion
Claims 41, 42 and 112-115 are rejected. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633